[J-54-2019]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

     SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


    COMMONWEALTH OF PENNSYLVANIA,              :   No. 73 MAP 2018
                                               :
                      Appellee                 :   Appeal from the Order of Superior
                                               :   Court dated May 8, 2018 at No. 1923
                                               :   EDA 2017, affirming the judgment of
               v.                              :   sentence of the Court of Common
                                               :   Pleas of Delaware County, Criminal
                                               :   Division dated May 9, 2017 at No.
    SHANE C. SMITH,                            :   CP-23-CR-4965-2016
                                               :
                      Appellant                :   ARGUED: May 16, 2019


                                        OPINION


JUSTICE TODD                                            DECIDED: November 20, 2019
        In this appeal by allowance, we consider whether the possession of a firearm with

a scratched, but still legible, manufacturer’s number is sufficient to sustain a conviction

for possession of a firearm with an “altered” manufacturer’s number in violation of 18

Pa.C.S § 6110.2. For the reasons that follow, we reverse and remand.1

        On June 12, 2016, Pennsylvania State Police troopers initiated a traffic stop of a

vehicle driven by Appellant Shane C. Smith based on their observation that the license

plate was not illuminated, a violation of the Motor Vehicle Code. See 75 Pa.C.S. § 4303

(general lighting requirements). As the troopers approached the vehicle, they observed



1 On May 14, 2019, the Commonwealth filed an application to file a supplemental brief to
address two additional cases it discovered during its preparation for oral argument. In
deciding this case, this Court has considered the cases highlighted by the Commonwealth
in its application, and so we find further briefing unnecessary. Accordingly, the
Commonwealth’s application is denied.
furtive movements by the vehicle’s occupants.          The troopers requested Appellant’s

license and registration, at which point either Appellant or his passenger opened the

glovebox.      When the glovebox was opened, the troopers observed a plastic vial

containing marijuana.       A subsequent search of the vehicle revealed a firearm,

ammunition, and a clip under the driver’s seat. The manufacturer’s number on the firearm

appeared to have been scratched, but was still legible. Appellant was arrested and

charged with, inter alia, possession of a firearm with an altered manufacturer’s number in

violation of 18 Pa.C.S § 6110.2 (“No person shall possess a firearm which has had the

manufacturer’s number integral to the frame or receiver altered, changed, removed, or

obliterated.”).

          At Appellant’s stipulated bench trial, the Commonwealth introduced photographs

of the firearm, which showed that the manufacturer’s number had multiple scratch marks,

but the parties did not dispute that the number was still legible.2 Noting that “the serial

number showed clear signs of intentional tampering and wearing of the serial number,”

and that “the area containing the serial number . . . was clearly abraded,” the trial court

determined that “the serial number had been, at a minimum, altered from its original

state.”     Trial Court Opinion, 7/25/17, at 7-8.        While Appellant argued that the

Commonwealth’s evidence was insufficient to support his conviction because the

manufacturer’s number was still legible, the trial court rejected his argument, emphasizing

that “’obliteration’ is not required to complete the offense.” Id. at 7. Accordingly, the trial




2  The original record in this case contains a copy of the photograph showing a close-up
view of the manufacturer’s number, which was introduced by the Commonwealth and
identified as Exhibit C-4. While, in the Court’s view, the manufacturer’s number on the
firearm is difficult to accurately discern based on the exhibit alone, as noted by Appellant,
the Commonwealth conceded at trial that the number was legible despite the scratch
marks. See Appellant’s Brief at 13 (citing N.T. Trial, 2/24/17, at 9).


                                       [J-54-2019] - 2
court convicted Appellant of, inter alia, violating Section 6110.2, and sentenced him to a

term of three to six years incarceration for the offense.

       Appellant appealed his judgment of sentence to the Superior Court, asserting that

the evidence was insufficient to sustain his conviction because the manufacturer’s

number, though scratched, was legible to the naked eye and, thus, the Commonwealth

failed to establish that the number was “altered, changed, removed, or obliterated,” as

required by Section 6110.2. In support of his position, Appellant relied on language from

the Superior Court’s decision in Commonwealth v. (Darian) Smith, 146 A.3d 257 (Pa.

Super. 2016), wherein the defendant, charged with violating Section 6110.2, presented

at trial the testimony of an expert who opined that, because the manufacturer’s number

on the firearm found in the defendant’s possession, though abraded, was legible under

magnification, the manufacturer’s number was “not altered” for purposes of Section

6110.2. On appeal from his conviction, the Superior Court determined that the evidence

was, in fact, sufficient to support Darian Smith’s conviction:
              When considered in its entirety, the expert's testimony
              confirms that the manufacturer's number on the firearm had
              been mechanically abraded to such a degree that it was no
              longer legible unless magnification was employed. The
              degree of degradation of the number—rendering it illegible by
              ordinary observation—satisfied the statutory requirement that
              an alteration or change to the number be apparent on the
              firearm. In this respect, the expert's opinion that the number
              had not been “altered” because it was unnecessary to use
              chemical means to enhance remnants of a number ostensibly
              removed did not bear on the legal question of culpability under
              Section 6110.2, for it was not for the firearms expert to define
              any of the four discrete terms used in the statute.
(Darian) Smith, 146 A.3d at 264 (emphasis added).

       In the instant case, Appellant argued to the Superior Court that, pursuant to the

above language in (Darian) Smith, in order to sustain a conviction under Section 6110.2,

the Commonwealth was required to present evidence that the manufacturer’s number



                                      [J-54-2019] - 3
was illegible to the naked eye. The Superior Court rejected Appellant’s construction of

(Darian) Smith, and affirmed his judgment of sentence in a unanimous, unpublished

memorandum opinion. Commonwealth v. (Shane) Smith, 1923 EDA 2017 (Pa. Super.

filed May 8, 2019). In doing so, the court explained:

               [Darian] Smith held that there was sufficient evidence to
               establish the number had been changed or altered, even
               though the expert testified it had not been “altered.” [Darian]
               Smith did not require the Commonwealth to establish the
               number was unreadable with the naked eye to establish a
               violation of Section 6110.2.
Id. at 5.

        The Superior Court then considered the meaning of the language “altered,

changed, removed, or obliterated,” as set forth in Section 6110.2, and observed that

Merriam-Webster’s Dictionary defines “alter” as “to make different without changing into

something else.” Id. at 6 (quoting https://www.merriam-webster.com/dictionary/alter).3

The court concluded that, as the manufacturer’s number on the gun was “clearly abraded”

by multiple scratch marks, the evidence was sufficient to establish the number had been

altered, as the number was made “different without changing [it] into something else.” Id.

(alterations original).

        Appellant filed a petition for allowance of appeal, and this Court granted review to

consider the following issue, as framed by Appellant:

               Can a person be convicted of possession of a firearm with
               altered manufacturer’s number under 18 Pa.C.S.A. § 6110.2
               where the evidence clearly shows that the registration number
               at issue is fully legible and identifiable despite some scratch
               marks?
Commonwealth v. (Shane) Smith, 199 A.3d 338 (Pa. 2018) (order).


3The Superior Court also cited, without discussion, its decision in Commonwealth v. Ford,
175 A.3d 985 (Pa. Super. 2017), discussed infra.


                                      [J-54-2019] - 4
       Before us, Appellant renews his argument that the evidence was not sufficient to

support his conviction for possession of a firearm with an altered manufacturer’s number

because, despite having some scratches, the prosecutor conceded at trial that the

manufacturer’s number on the gun was legible. Appellant contends that the rationale of

the Superior Court in (Darian) Smith makes it “abundantly clear” that no violation of

Section 6110.2 occurs if the manufacturer’s number, “though abraded in some manner,

is fully decipherable and perceivable to the naked eye.” Appellant’s Brief at 12-13.

       Appellant additionally highlights the underlying purpose of Section 6110.2, as

articulated by the Superior Court in Ford, supra. In Ford, the Superior Court reversed the

defendant’s conviction under Section 6110.2 because the manufacturer’s number on the

gun had become illegible due to corrosion by natural causes, as opposed to an intentional

act. In doing so, the court explained:

              Firearm serial numbers are an important tool because they
              help police officers identify the owner of weapons used in
              criminal offenses. To ensure that serial numbers remain intact
              on firearms, the legislature has prohibited persons from
              defacing these markings, see 18 Pa.C.S. § 6117(a), and from
              purchasing or obtaining defaced firearms, see 18 Pa.C.S. §
              6110.2.
175 A.3d at 992.

       Appellant offers that, because the manufacturer’s number on the firearm found in

his vehicle was fully legible, the condition of the gun did not impede law enforcement’s

ability to identify the weapon and, thus, he did not violate the purpose of the statute.

Appellant further suggests that, if the Superior Court’s broad interpretation of Section

6110.2 is permitted to stand, innocent behavior, such as accidentally dropping the gun on

the ground, will be criminalized if such behavior results in scratches or scuff marks on the

manufacturer’s number.




                                      [J-54-2019] - 5
         In response to Appellant’s arguments, the Commonwealth emphasizes that

Section 6110.2 does not require the manufacturer’s number to be “fully indecipherable or

illegible” in order to support a conviction thereunder. Commonwealth’s Brief at 15. The

Commonwealth asserts that, if the legislature had intended to require the manufacturer’s

number be “unreadable or obliterated,” it would “have included the additional

requirements in the statute or would only have used the terms remove or obliterate.” Id.

at 15-16. The Commonwealth further maintains that, in the instant case, the evidence

was sufficient to support Appellant’s conviction for possession of a firearm with an altered

manufacturer’s number because, “even though the scratches did not fully remove the

number,” the numbers “were changed because they looked different even though they

had not been changed into something else.” Id. at 15. The Commonwealth contends

that “the markings on the gun were undoubtedly made by human hand in an attempt to

scratch off the number to make it unidentifiable and unable to be traced.” Id.

         Finally, and as noted supra note 1, the Commonwealth offers in support of its

position two federal appellate court decisions, United States v. Harris, 720 F.3d 499 (4th

Cir. 2013), and United States v. Adams, 305 F.3d 30 (1st Cir. 2002). In Harris, the circuit

court held that, under the federal sentencing guidelines, for purposes of a sentence

enhancement for possession of a firearm with an “altered or obliterated serial number,”

see U.S.S.G. § 2K2.1(b)(4)(B), “gouges and scratches” on the manufacturer’s number

that rendered it “less legible,” but not illegible, constituted an alteration. 720 F.3d at 503.

In Adams, the circuit court held that evidence of a “badly scratched,” but still legible,

manufacturer’s number was sufficient to support the appellant’s conviction under 18

U.S.C. § 922(k) for possessing a firearm which had the manufacturer's serial number

“removed, obliterated, or altered,”4 and, further, that the trial judge was not required to

4   Section 922(k) provides:



                                       [J-54-2019] - 6
instruct the jury that, in order to convict the appellant, it must find that the change was

material. 305 F.3d at 33.

       With the parties’ arguments in mind, we note that the instant case presents an

issue of statutory interpretation, which is a pure question of law. Thus, our standard of

review is de novo, and our scope of review is plenary. SEPTA v. City of Philadelphia,

101 A.3d 79, 87 (Pa. 2014). The overriding object of all statutory interpretation “is to

ascertain and effectuate the intention of the General Assembly” in enacting the statute at

issue. 1 Pa.C.S. § 1921(a). Accordingly, we are required to interpret a statute so as to

give effect to all of its provisions, “if possible.” Id. If statutory language is “clear and free

from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its

spirit.” Id. § 1921(b). Hence, when the words of a statute have a plain and unambiguous

meaning, it is this meaning which is the paramount indicator of legislative intent.

       However, in situations where the words of a statute “are not explicit,” the

legislature’s intent may be determined by considering any of the factors enumerated in

Section 1921(c). Commonwealth v. Giulian, 141 A.3d 1262, 1278 (Pa. 2016). These

factors include: (1) the occasion and necessity for the statute; (2) the circumstances under

which it was enacted; (3) the mischief to be remedied; (4) the object to be attained; (5)

the former law, if any, including other statutes upon the same or similar subjects; (6) the

consequences of a particular interpretation; (7) the contemporaneous legislative history;


             It shall be unlawful for any person knowingly to transport, ship,
             or receive, in interstate or foreign commerce, any firearm
             which has had the importer's or manufacturer's serial number
             removed, obliterated, or altered or to possess or receive any
             firearm which has had the importer's or manufacturer's serial
             number removed, obliterated, or altered and has, at any time,
             been shipped or transported in interstate or foreign
             commerce.
18 U.S.C. § 922(k).



                                        [J-54-2019] - 7
and (8) legislative and administrative interpretations of such statute. 1 Pa.C.S. § 1921(c).

Moreover, in determining legislative intent, it is presumed that the General Assembly does

not intend a result that is absurd, impossible of execution, or unreasonable. Id. § 1922(a).

Finally, we note that, under the rule of lenity, penal statutes must be strictly construed in

favor of the defendant. Commonwealth v. Fithian, 961 A.2d 66, 74 (Pa. 2008) (where an

ambiguity exists in a penal statute, it should be interpreted in the light most favorable to

the accused).

         Section 6110.2 provides: “No person shall possess a firearm which has had the

manufacturer's number integral to the frame or receiver altered, changed, removed or

obliterated.” 18 Pa.C.S. § 6110.2(a).5 The Commonwealth is correct that, under this plain

language, it is not necessary that the manufacturer’s number be “removed” or

“obliterated” in order to support a conviction. Rather, the Commonwealth may also

establish a violation of Section 6110.2 by demonstrating that the manufacturer’s number

has been “altered” or “changed.”     There is no dispute that the manufacturer’s number

that appeared on Appellant’s firearm was the same as the original manufacturer’s

number, and the Commonwealth does not suggest, nor did the lower courts conclude,

that the number had been “changed.”

         However, the lower courts did conclude that the scratch marks on Appellant’s

firearm resulted in an “altered” manufacturer’s number. The Superior Court observed the

term “altered” is not defined in the statute. Indeed, only the term “firearm” is defined in

Section 6110.2. Therefore, the court considered the dictionary definition of the term, see

1 Pa.C.S. § 1903(a) (words of a statute shall be construed according to rules of grammar

and according to their common and approved usage), noting that Merriam-Webster

defines “alter” as “to make different without changing into something else.”            See


5   A violation of Section 6110.2 is a second-degree felony. See 18 Pa.C.S. § 6110.2(b).

                                      [J-54-2019] - 8
https://www.merriam-webster.com/dictionary/alter. Based on this singular definition, the

court concluded that: “[t]he picture shows that the manufacturer’s number was ‘clearly

abraded’ by multiple scratch marks, Trial [Court Opinion] at 7-8, which is sufficient to

establish the number was altered, as it made the number ‘different without changing [it]

into something else.’” (Shane) Smith, at 6.

       Although the Superior Court relied on a particular definition of the term “alter”

suggesting that something can be made “different” without “changing [it] into something

else,” a number of other sources provide definitions that are in tension with the one utilized

by the Superior Court. For example, the American Heritage Dictionary defines “alter” as

“[t]o change or make different.” The American Heritage Dictionary at 99 (2nd ed. 1982).

The New Shorter Oxford English Dictionary defines “alter” as to “[m]ake otherwise or

different in some respect; change in characteristics, position, etc.” The New Shorter

Oxford English Dictionary at 60 (1993). Finally, Random House Webster’s Unabridged

Dictionary defines “alter” as “to make different in some particular, as size, style, course,

or the like . . . to change.” Random House Webster’s Unabridged Dictionary at 60 (2nd

ed. 1987). In our view, these definitions undercut the Superior Court’s construction of the

term “alter” as making something “different” without “changing [it] into something else.”

       Indeed, Merriam-Webster defines the term “change” as, inter alia, “to make

different in some particular,” https://www.merriam-webster.com/dictionary/change, and

the term “different” is defined as “partly or totally unlike in nature, form, or quality,” and

“not the same.” https://www.merriam-webster.com/dictionary/different. These definitions

indicate that the terms “alter” and “change” can be viewed as, essentially, synonymous,

and, indeed, Merriam-Webster identifies “change” as a synonym of the term “alter.” See

https://www.merriam-webster.com/dictionary/alter. Moreover, in the context of Section

6110.2, which pertains to an identification number, it is reasonable to question how a




                                       [J-54-2019] - 9
number could be “made different” without actually changing it into a different number; in

one natural sense, an alteration to a number means a change to the number.

       Nevertheless, as there is support for both Appellant’s more narrow interpretation

of the term “alter” − wherein a manufacturer’s number which has been scratched, but is

still legible, is not “altered” because the number remains the same − and the

Commonwealth’s broader interpretation − wherein a manufacturer’s number that remains

legible, but is less clear as a result of scratches to the number, is “altered,” see Harris,
720 F.3d at 503 (concluding that a serial number that remains legible, but has been made

less legible, has been “altered” for purposes of the federal statute)6 − we hold that the

term “alter,” as used in Section 6110.2, is capable of multiple reasonable interpretations,

and, therefore, is ambiguous. See A.S. v. Pennsylvania State Police, 143 A.3d 896, 906

(Pa. 2016) (when a statutory term, read in context with the overall statutory framework in

which it appears, has at least two reasonable interpretations, the term is ambiguous).

Thus, we look to the statutory construction factors identified above to determine the

proper interpretation of the term.7

       With regard to the occasion and necessity for the statute, the mischief to be

remedied, and the object to be obtained, the Superior Court in Ford aptly recognized that


6  Like the Superior Court below, the Harris court adopted the definition of the word “alter”
as making something “different without changing into something else,” and contrasted the
meaning of the term with the meaning of “obliterate.”
7 We reject Appellant’s continued reliance on the language of the Superior Court’s

decision in (Darian) Smith for the proposition that, as long as the manufacturer’s number
is perceivable to the naked eye, no violation of Section 6110.2 occurs. Contrary to
Appellant’s suggestion, a careful reading of (Darian) Smith reveals that the Superior Court
therein did not establish a per se rule that, in order to support a conviction under Section
6110.2, the degradation of a manufacturer’s number must be such that the number is
illegible with the naked eye. Rather, as observed by the Superior Court in the instant
case, the court in (Darian) Smith merely held that the fact that the manufacturer’s number
could not be ascertained by the naked eye was, in that particular case, sufficient to satisfy
the requirement that the number had been altered or changed.



                                      [J-54-2019] - 10
the manufacturer’s serial number on a firearm is an important tool used by police officers

in identifying the owner of weapons used in criminal offenses. 175 A.3d at 992. To

safeguard this important tool, the legislature prohibits individuals from altering, changing,

removing, or obliterating the numbers, see 18 Pa.C.S. § 6117(a), and from possessing

firearms which have had the manufacturer’s number altered, changed, removed or

obliterated, id. § 6110.2.

       In cases such as the one sub judice, where a manufacturer’s number on a firearm

bears scratch marks, or gouges, but remains legible, the underlying object of Section

6110.2 is not frustrated or impeded. If the General Assembly’s intent in enacting Section

6110.2 − a possessory offense − was to do more than insure that the manufacturer’s

serial number on a firearm remains legible so that police officers can identify the owners,

it could have used the terms “deface,” “mar,” or “disfigure.” Alternatively, the General

Assembly could have used the term “obscure,” to apply to a situation in which the

manufacturer’s number has been made more difficult to read, but is still legible. These

considerations militate in favor of an interpretation of the term “alter” as requiring that the

number be changed in some material way, or in a manner which renders the number

illegible, in order to support a conviction thereunder.

       Although cited by the Commonwealth, we find aspects of the decisions in Adams

and Harris to support this conclusion. In Adams, the court explained that the purpose of

18 U.S.C. § 922(k), which prohibits an individual from possessing a firearm with a

“removed, obliterated, or altered” manufacturer’s serial number:

              aims to punish one who possesses a firearm whose principal
              means of tracing origin and transfers in ownership−its serial
              number−has been deleted or made appreciably more difficult
              to make out. Considering the evident purpose, it is hard to
              see why anything more than a significant impairment should
              be required; nothing in language or purpose suggests that the




                                      [J-54-2019] - 11
              alteration must make tracing impossible or extraordinarily
              difficult.

                                             ***
              [T]here is a kind of materiality requirement implicit in the
              statute, but also one implicitly understood by jurors. This is
              especially so because . . . any change that makes the serial
              number appreciably more difficult to discern should be
              enough, assuming always that the defendant made the
              change or is otherwise aware of it.
Adams, 305 F.3d at 34 (emphasis added). In Adams, the federal agent testified that he

was able to read the manufacturer’s number with difficulty, and the court itself, after

examining the firearm at oral argument, noted that at least one of the six digits could have

been read as two different numbers. Id. at 35.

       Likewise, the Harris court, in holding that a serial number “that is not illegible but

is less legible than it would be without the gouges and scratches,” 720 F.3d at 503

(emphasis original), falls within 18 U.S.C. § 922(k), relied on several decisions which

involved an “alteration” that rendered the number illegible to the naked eye. See Harris,
720 F.3d at 503-04 (citing United States v. Carter, 421 F.3d 909, 910, 916 (9th Cir. 2005)

(“partially defaced” serial number that was not discernable to the naked eye, but was

detectable via microscopy, is “altered” for purposes of sentence enhancement, as serial

number was “materially changed in a way that makes accurate information less

accessible.”); United States v. Jones, 643 F.3d 257 (8th Cir. 2011) (filed-off serial number

that was invisible to the naked eye, but became visible when an acid solution was applied,

was sufficiently “altered” for purposes of federal sentencing enhancement); United States

v. Justice, 679 F.3d 1251, 1254 (10th Cir. 2012) (explaining that, while crime lab was able

to detect serial number after smoothing the metal surface and applying acid and water,

“sentencing guidelines are to govern the practical world, not the world of metaphysical

certainty.   What matters is what is ‘perceptible,’ not what can be discerned by

sophisticated and scientific techniques.”)); but see United States v. Perez, 585 F.3d 880,



                                     [J-54-2019] - 12
885 (5th Cir. 2009) (relying on Carter, supra, in holding that serial number which

“appeared to be altered and partially obliterated,” but was still readable, had been

“materially changed in a way that made its accurate information less accessible”). The

Harris court recounted that the district court in that case was unable to read the

manufacturer’s number, and that there was no evidence in the record as to how the police

ultimately discerned the manufacturer’s number. 720 F.3d at 504.

       As noted above, in the instant case, the Commonwealth conceded at trial that the

manufacturer’s number on Appellant’s firearm was legible despite the scratch marks.

Thus, in contrast to Adams, Harris, and the other federal cases cited above, the scratch

marks did not materially change the number in a way that made its accurate information

less accessible, or render the number illegible to the naked eye.

       Finally, we reiterate that, under the rule of lenity, Section 6110.2, as a penal

statute, must be strictly construed in favor of the Appellant. Fithian, 961 A.2d at 74. As

the United States Supreme Court explained in Dunn v. United States, 442 U.S. 100

(1979), the application of the rule of lenity is “not merely a convenient maxim of statutory

construction,” but, rather, “is rooted in fundamental principles of due process which

mandate that no individual be forced to speculate, at peril of indictment, whether his

conduct is prohibited.” Id. at 112. Here, a citizen should not have to guess whether

possession of a firearm with a scratched, but still legible, manufacturer’s number

constitutes a second-degree felony.

       For all of the above reasons, we hold that, in order to establish that a

manufacturer’s number was “altered” for purposes of Section 6110.2, the Commonwealth

must establish that the number was changed in a material way, such as by making it look

like a different number, or that it was rendered illegible, in whole or in part, to the naked

eye.




                                      [J-54-2019] - 13
      As the original manufacturer’s number on Appellant’s firearm was, notwithstanding

the scratch marks, still legible to the naked eye, we reverse the order of the Superior

Court, vacate Appellant’s conviction and judgment of sentence for violating Section

6110.2, and remand the matter to the Superior Court for remand to the trial court for

resentencing.

      Order reversed. Case remanded. Jurisdiction relinquished.

      Chief Justice Saylor and Justices Baer, Donohue and Wecht join the opinion.

      Justice Wecht files a concurring opinion.

      Justice Mundy files a dissenting opinion.

      Justice Dougherty did not participate in the consideration or decision of this case.




                                    [J-54-2019] - 14